Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 06/15/2021 in which claims 01-20 are pending ready for examination.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Interpretations - 35 USC § 112(f) 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1) “substrate holding part, projection part, liquid supply part, imaging part, position measuring part, control unit, ” in claim 01, 11.
2) “ liquid holding part” in claim 02, 03, 12, 13.
3) “ moving mechanism” in claim 04, 14.
4) “ blower” in claim 08, 18.
5) “ vibration mechanism” in claim 09, 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 01-05, 07, 08, 10, 11-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2018/0348653 A1) in view of Suwa (US 4,650,983 A).
	As to claim 01, Kobayashi teaches a position measuring apparatus (EX) comprising a substrate holding part (PH) configured to hold a substrate (P) including at least part of a circuit pattern; (See ¶0045, ¶0047 Lines 19-20, ; Fig. 1)
	a projection part (PL) configured to irradiate the substrate held on the substrate holding (PH) part with illumination light, and; (See ¶0045; Fig. 1)
	a liquid supply part (11) configured to supply a liquid into a space between the substrate held on the substrate holding part and the projection part; (See ¶0045, ¶0058; Fig. 1)
	a position measuring part (30) configured to obtain positional information on a position of the substrate holding part (PH); and (See ¶0055 Lines 01-20; Fig. 1)
	a control unit (CONT) configured to determine a coordinate position of the at least part of a circuit pattern in the substrate (P), on a basis of the positional information and the image signal. (See ¶0054, ¶0058; Fig. 1).
	Kobayashi does not explicitly teach a projection part configured to transmit reflected light from the substrate, of the illumination light radiated on the substrate; and
	an imaging part configured to receive the reflected light transmitted through the projection part, and to generate an image signal based on the reflected light.
	However, Suwa does teach in an analogous art a projection part (6) configured to transmit reflected light from the substrate (W), of the illumination light radiated on the substrate; and (See Abstract Col 2 Lines 29-39, Col 4 Lines 01-20, 29-55;Fig. 1).
	an imaging part (12) configured to receive the reflected light transmitted through the projection part (6), and to generate an image signal based on the reflected light. (See Abstract Col 2 Lines 29-39, ;Fig. 1).
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Kobayashi a projection part configured to transmit reflected light from the substrate, of the illumination light radiated on the substrate, an imaging part configured to receive the reflected light transmitted through the projection part, and to generate an image signal based on the reflected light.
	The advantage of this inclusion is to project an image of a pattern on a photo mask or reticle onto a substrate such as wafer at a high accuracy of focusing.
	As to claim 02, Kobayashi also teaches the position measuring apparatus (EX), further comprising a liquid holding part (11) configured to hold the liquid supplied in the space. (See ¶0058; Fig. 1).
	As to claim 03, Kobayashi also teaches the position measuring apparatus (EX), wherein the liquid holding part (11) includes piping configured to spray a gas toward the space. (See ¶0058 Lines 01-09, ¶0115 Lines 35-42; Fig. 1).
	As to claim 04, Kobayashi also teaches the position measuring apparatus (EX), further comprising a moving mechanism (PSTD) configured to displace the projection part (PL) with respect to the substrate (P), wherein the control unit (CONT) is configured to control the moving mechanism to displace the projection part with respect to the substrate while retaining the liquid in the space. (See ¶0056, ¶0058; Fig. 1).
	As to claim 05, Kobayashi also teaches the position measuring apparatus (EX), wherein the substrate holding part (PH) includes a temperature control part (60). (See ¶0045 Lines 13-16; Figs. 1, 2).
	
	As to claim 07, Kobayashi also teaches the position measuring apparatus (EX), wherein the control unit (CONT) is configured to displace the projection part with respect to the substrate intermittently. (See ¶0047 Lines 01-08; Fig. 1).
	As to claim 08, Kobayashi also teaches the position measuring apparatus (EX), further comprising a blower (not shown) configured to blow a gas to the substrate (P) after displacement of the projection part (PL). (See ¶0115 Lines 40-42; Fig. 1).
	As to claim 10, Kobayashi also teaches the position measuring (EX), further comprising a heater (61) configured to heat the substrate (P) after displacement of the projection part (PL). (See ¶0076 Lines 22-24; Figs. 1, 2).
	As to claim 11, Kobayashi teaches position measuring method comprising holding a substrate (P) including at least part of a circuit pattern onto a substrate holding part (PH); (See ¶0045, ¶0047 Lines 19-20, ; Fig. 1)
	supplying (11) a liquid (LQ) into a space between the substrate (P) held on the substrate holding part (PH) and a projection part (PL) configured to irradiate the substrate with illumination light (EL); (See ¶0045, ¶0046; Fig. 1)
	irradiating the substrate (P) with the illumination light from the projection part (PL) through the liquid (LQ); (See ¶0045, ¶0046; Fig. 1)
	obtaining (30) positional information on a position of the substrate holding part (PH); and (See ¶0055 Lines 01-20; Fig. 1)
	determining (CONT) a coordinate position of the at least part of a circuit pattern in the substrate (P), on a basis of the positional information and the image signal. (See ¶0054, ¶0058; Fig. 1).
	Kobayashi does not explicitly teach receiving reflected light from the substrate by an imaging part through the liquid, and generating an image signal based on the reflected light;
	However, Suwa does teach in an analogous art receiving (12) reflected light from the substrate (W) by an imaging part through the liquid, and generating an image signal based on the reflected light (See Abstract Col 2 Lines 29-39, Col 4 Lines 01-20, 29-55;Fig. 1).
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Kobayashi receiving reflected light from the substrate by an imaging part through the liquid, and generating an image signal based on the reflected light.
	The advantage of this inclusion is to project an image of a pattern on a photo mask or reticle onto a substrate such as wafer at a high accuracy of focusing.
	As to claim 12, Kobayashi also teaches the position measuring method, wherein the method comprises holding (11) the liquid supplied in the space. (See ¶0058; Fig. 1).
	As to claim 13, Kobayashi also teaches the position measuring method, wherein the holding (11) the liquid includes spraying a gas toward the space. (See ¶0058 Lines 01-09, ¶0115 Lines 35-42; Fig. 1).
	As to claim 14, Kobayashi also teaches the position measuring method, wherein the method comprises displacing the projection part (PL) with respect to the substrate (P), and the displacing the projection part includes displacing the projection part with respect to the substrate while retaining the liquid in the space. (See ¶0056, ¶0058; Fig. 1).
	As to claim 15, Kobayashi also teaches the position measuring method, wherein the substrate holding part (PH) includes a temperature control part (60). (See ¶0045 Lines 13-16; Figs. 1, 2).
	As to claim 17, Kobayashi also teaches the position measuring method, wherein the method comprises displacing (CONT) the projection part (PL) with respect to the substrate (P) intermittently. (See ¶0047 Lines 01-08; Fig. 1).
	As to claim 18, Kobayashi also teaches the position measuring method, wherein the method comprises blowing (not shown) a gas to the substrate after displacement of the projection part (PL). (See ¶0115 Lines 40-42; Fig. 1).
	As to claim 20, Kobayashi also teaches the position measuring method, wherein the method comprises heating the substrate (P) after displacement of the projection part (PL). (See ¶0076 Lines 22-24; Figs. 1, 2).

Claim(s) 06, 16,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Suwa in further view of Van Der Heijden (US 2009/0115979 A1).
	As to claims 06, 16, Kobayashi when modified by Suwa teaches the position measuring apparatus and method according to claims 1 and 11 respectively, in which these claims depend on.
	Kobayashi when modified by Suwa still do not explicitly teach wherein the liquid has a refractive index larger than a refractive index of air.
	However, Van Der Heijden does teach in an analogous art wherein the liquid has a refractive index larger than a refractive index of air. (See ¶0004).
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus and method of Kobayashi when modified by Suwa wherein the liquid has a refractive index larger than a refractive index of air.
	The advantage of this inclusion is enable imaging of smaller features since the exposure radiation will have a shorter wavelength in the liquid. 

Claim(s) 09, 19,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Suwa and  further in view of To (US 2009/0002651 A1).
	As to claims 9, 19, Kobayashi when modified by Suwa teaches the position measuring apparatus and method according to claims 4 and 14, in which these claims depend on respectively.
	Kobayashi when modified by Suwa still do not explicitly teach further comprising a vibration mechanism configured to vibrate the substrate after displacement of the projection part.
	However, To does teach in an analogous art a vibration mechanism configured to vibrate the substrate after displacement of the projection part. (See ¶0012).
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus and method of 
Kobayashi when modified by Suwa further comprising a vibration mechanism configured to vibrate the substrate after displacement of the projection part.
	The advantage of this inclusion is to prevent liquid from attaching to the substrate.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2877                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877